Per Curiam.
. This suit was brought to recover compensation for the death of Alvin Pettit, who was killed at about half-past six in the evening of the 24th of December, 1920, at a railroad crossing at Bradley Beach. Decedent was driving a delivery truck over the crossing, and was run into by a train of the defendant company, traveling northbound. The trial resulted in a verdict in favor of the plaintiff, and a number of reasons are advanced in support of the contention that the rule to show cause must be made absolute. Two of those reasons are that the verdict of the jury that the defendant company failed to give the requisite signals of the approach of the train to the crossing was contrary to the great weight of the evidence, and, that its finding that the decedent did not contribute to the accident by his own negligence was also in the face of the great preponderance of the evidence. We have carefully examined the proof, and think that both of these contentions are well founded.
The rule to show cause wall be made absolute.